United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LOS ANGELES
INTERNATIONAL AIRPORT, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2130
Issued: July 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2009 appellant filed a timely appeal from a July 22, 2009 decision of the
Office of Workers’ Compensation Programs that denied his claim for disability compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly found that appellant is not entitled to disability
compensation beginning September 11, 2008 and continuing. On appeal appellant contends that
he was not offered a limited-duty position on September 12, 2008, as asserted by the employing
establishment.

FACTUAL HISTORY
On August 28, 2003 appellant, then a 33-year-old transportation security screener,
sustained employment-related right shoulder trapezius and lumbar strains and on January 23,
2004 a lumbosacral strain. He stopped work that day and returned to limited duty for brief
periods in 2004. On March 13, 2005 appellant returned to a modified transportation security
screener position.1
In March 2006, the Office referred appellant to Dr. William C. Boeck, Jr., Board-certified
in orthopedic surgery, for a second opinion evaluation. By report dated April 10, 2006,
Dr. Boeck noted his review of the medical record, the history of injury and appellant’s complaint
of low back pain radiating down to the left calf. He provided findings on physical examination
and diagnosed lumbosacral strain and MRI scan evidence of lumbosacral degenerative disc
disease. Dr. Boeck advised that appellant’s work-related condition had resolved and that he
could perform his usual job duties.
In a June 12, 2007 report, Dr. David M. Wall, an attending Board-certified orthopedic
surgeon, advised that he disagreed with Dr. Boeck’s opinion that appellant’s work-related
condition had resolved. He opined that appellant’s job duties caused an aggravation of his
symptoms and that he could not return to his date-of-injury position that required heavy,
repetitive lifting. Dr. Boeck advised that appellant could work with restrictions of no lifting over
25 pounds, no repetitive stooping, bending or twisting and limited sitting, standing and walking.
On August 6, 2007 appellant accepted a modified transportation security officer position.
In September 2007, the Office referred appellant to Dr. Joseph Pierce Conaty, a Boardcertified orthopedic surgeon, for a second opinion evaluation.2 In a September 25, 2007 report,
Dr. Conaty noted his review of the statement of accepted facts and medical record, and the
history of injury as provided by appellant. He stated that appellant indicated that pain was not a
problem and that he wanted to return to his customary occupation without restrictions.
Dr. Conaty provided findings on physical examination and diagnosed lumbosacral strain,
resolved, and preexisting degenerative disc disease of the lumbosacral spine. He opined that
there were no injury-related factors of disability based on the lack of objective findings and
concluded that, if appellant returned to his date-of-injury job, it would eventually result in
another episode of back pain. Dr. Conaty advised that maximum medical improvement had been
reached and that appellant could work eight hours daily with permanent restrictions of four hours
walking and standing; two hours twisting, bending and stooping; and pushing, pulling, lifting and
squatting limited to four hours a day with a 25-pound weight restriction.

1

A July 2, 2004 magnetic resonance imaging (MRI) scan of the lumbar spine demonstrated degenerative disc
disease at L5-S1 with disc protrusion. In September 2004, the Office referred appellant to Dr. H. Harlan Bleecker, a
Board-certified orthopedic surgeon, for a second opinion evaluation. In an October 6, 2004 report, Dr. Bleecker
diagnosed lumbosacral strain with degenerative disc disease at L5-S1 and advised that appellant could work eight
hours daily with no twisting, bending or stooping and a 25-pound lifting restriction. On October 20, 2004 he further
diagnosed degenerative arthritis of both hips.
2

Appellant did not keep the initial appointment, scheduled for September 11, 2007, and the Office proposed to
suspend his compensation. He attended a rescheduled appointment on September 24, 2007.

2

By report dated October 29, 2007, Dr. Wall noted that appellant tried to return to full
duty and was having an increase in pain. He advised that he could not work full duty but could
work with restrictions of no lifting over 25 pounds; no repetitive bending, twisting, kneeling or
stooping; no prolonged standing and no overtime work for three months.
On November 15, 2007 the Office proposed to terminate appellant’s compensation
benefits on the grounds that the medical evidence, as characterized by Dr. Conaty’s report,
established that his accepted conditions had resolved. A lumbar spine MRI scan on
November 16, 2007 demonstrated a disc protrusion at L5-S1 with no significant central stenosis
or nerve root impingement. By decision dated December 27, 2007, the Office finalized the
termination. In reports dated December 28, 2007 and January 9, 2008, Dr. Wall noted that
appellant had not worked for two weeks and had complaints of back and leg pain. He provided
the same restrictions and advised that appellant was disabled from work until February 4, 2008
and could not stoop, bend or twist, and could not sit or stand for prolonged periods.
On January 22, 2008 appellant requested reconsideration and submitted a December 7,
2007 report in which Dr. Wall provided examination findings and diagnosed lumbosacral sprain,
not resolved; disc bulge with stenosis and bilateral leg pain, left more severe than right. Dr. Wall
noted his disagreement with Dr. Conaty’s September 25, 2007 report, stating that appellant
should continue to work restricted duty. In a January 29, 2008 report, Dr. John B. Dorsey, an
attending Board-certified orthopedic surgeon, noted his review of the statement of accepted facts,
medical records, and history of injury and appellant’s complaint of constant low back pain with
stiffness and intermittent leg pain. He provided findings on physical examination including
diminished lumbosacral spine range of motion. Dr. Dorsey diagnosed lumbar spine strain with
disc herniation at L5-S1 superimposed upon preexisting degenerative disc disease and advised
that the disc protrusion was a result of the January 23, 2004 lifting injury. He recommended
continued care with Dr. Wall. In a March 20, 2008 report, Dr. Wall noted that appellant was not
working and had to walk hunched over due to back and leg pain. Appellant’s disability
retirement was approved on August 26, 2008.
By decision dated September 5, 2008, the Office vacated the December 27, 2007 decision
and accepted the expanded diagnosis of disc bulge at L5-S1. It found that appellant could work
modified duty and advised that the case remained open for medical treatment. As instructed by
the Office, appellant submitted a Form CA-7, claim for lost wages. In a September 12, 2008
letter, the employing establishment offered him a temporary modified position with restrictions
of no prolonged standing, walking, stooping, bending and twisting and no lifting over 25 pounds.
On September 15, 2008 the Office informed appellant that his claim for compensation could not
be paid and advised him of the evidence needed to support his claim. By report dated
September 24, 2008, Dr. Wall noted that appellant had retired and advised that he was disabled.
In a September 29, 2008 letter, appellant stated that he stopped work on December 27, 2007
because he was informed that he could only work at his full-duty position. He attached an
October 4, 2007 job offer that he accepted and was within the restrictions provided by Dr. Wall.

3

In an October 21, 2008 decision, the Office found that appellant had not established a
recurrence of total disability beginning on December 27, 2007.3 In an undated letter, Mary
Young, workers’ compensation coordinator at the employing establishment, advised that
appellant was entitled to monetary compensation for the period December 27, 2007 through
September 4, 2008 because he was not allowed to work limited duty during that period. She
further stated, “upon receipt of the September 5, 2008 [decision], the Agency contacted
[appellant] to offer him a limited[-]duty job. He informed the Agency that he had already been
approved for disability retirement effective September 5, 2008.” In a November 17, 2008 report,
Dr. Wall advised that appellant could not work due to severe to moderate back pain. On
December 23, 2008 appellant requested reconsideration, stating that the employing establishment
did not let him work during the time his case was under appeal and did not offer him modified
duties during that period. He continued to submit CA-7 forms, claims for compensation.
In reports dated May 20 and June 22, 2009, Dr. Wall advised that he had been treating
appellant since January 26, 2004 and reported appellant’s subjective complaint of constant right
and left side low back pain radiating into the gluteal area and legs, worse on the left, aggravated
with increased activity and repetitive movements. He provided examination findings and
diagnosed low back and left leg pain and a central disc protrusion and advised that appellant was
released to limited duty on February 4, 2008 with restrictions of eight-hour shifts; no prolonged
sitting, standing or walking; no stooping, bending or twisting and no lifting over 25 pounds.
Dr. Wall stated that these restrictions continued until September 24, 2008 when appellant
became totally disabled. He advised that appellant’s total disability would continue until
June 22, 2009.
On May 30, 2009 appellant informed the Office that the employing establishment did not
offer him a light-duty position on September 12, 2008. By decision dated July 22, 2009, the
Office modified the October 21, 2008 decision to show that compensation be paid for the period
December 27, 2007 to September 11, 2008. It found that Dr. Wall’s opinion was not rationalized
and that, because work appropriate to appellant’s limitations was available beginning on
September 12, 2008, he was not entitled to further monetary compensation.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5 The
fact that the Office accepts a claim for a specified period of disability does not shift the burden of
proof to the claimant to show that he or she is still disabled. The burden is on the Office to

3

The Board notes that the Office misidentified Dr. Dorsey as a referee physician when he was an attending
physician.
4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Id.

4

demonstrate an absence of employment-related disability in the period subsequent to the date
when compensation is terminated or modified.6
Under section 8116 of the Federal Employees’ Compensation Act,7 an injured employee
must make an election between compensation for disability and retirement pay.8 Office
procedures provide that, when an election is required in a disability case, the Office must provide
an Office Form CA-1102 to the employee.9 This form provides information about the rate of
compensation payable and the employee’s right to elect the more advantageous benefit.10
ANALYSIS
By its September 5, 2008 decision, the Office vacated a December 27, 2007 decision that
terminated appellant’s compensation benefits and expanded the accepted conditions to include a
disc bulge at L5-S1. While the Office vacated the termination by this decision, it did not
reinstate appellant’s compensation following the September 5, 2008 decision.11 Appellant was
entitled to compensation at that time and, since his retirement had become effective August 26,
2008, as required by Office procedures, the Office should have afforded him the opportunity to
elect either workers’ compensation or retirement benefits by forwarding to him an Office Form
CA-1102.12 This was not done. Although by the July 22, 2009 decision appellant was awarded
compensation for the period December 27, 2007 to September 11, 2008, the Office improperly
placed the burden of proof on him from the time of the September 5, 2008 decision. Since the
Office had vacated the September 5, 2008 termination, the burden was again on the Office to
terminate benefits, and the Office may not terminate compensation without establishing that the
disability has ceased or that it is no longer related to the employment. The burden of proof on
the Office includes the necessity of furnishing rationalized medical opinion evidence which is
based on a proper factual and medical history,13 and pretermination notice is required.14
CONCLUSION
The Board finds that the Office failed to forward Form CA-1102 election form to
appellant following its September 8, 2008 decision in which its December 27, 2007 decision
6

Elsie L. Price, 54 ECAB 734 (2003).

7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8106; R.H., 60 ECAB ____ (Docket No. 08-2025, issued July 20, 2009.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Obtaining Elections Between OWCP and OPM Benefits,
Chapter 2.1000.5(b) (February 1995).
10

Id.

11

See Teresa B. Russ, 47 ECAB 444 (1996).

12

Supra note 9.

13

T.P., 58 ECAB 524 (2007).

14

See Lan Thi Do, 46 ECAB 366 (1994).

5

terminating appellant’s compensation benefits was vacated. The Board further finds that the
Office improperly placed the burden of proof on appellant to establish continuing disability after
September 11, 2008.15
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2009 and October 21, 2008 decisions
of the Office of Workers’ Compensation Programs are reversed.
Issued: July 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Appellant asserted on appeal that the employing establishment did not provide him a job offer on
September 12, 2008. The record, however, contains a temporary modified position job offer, mailed by the
employing establishment to appellant on September 12, 2008. There is no evidence of record to show that the
Office assessed the suitability of this offered position.

6

